DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 2, 3, 9, and 10 each recite "an area" which is "on one of the pair of main surfaces".  The limitation is interpreted in a manner consistent with the description on pages 43 and 44 of the specification.  
Claim 4 recites "wherein the support member includes bubbles".  The term "bubbles" is interpreted in a manner consistent with the description of page 32 of the specification and considered to refer to cavities within the support member.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to transmit data reflecting a sensed value to the sensor unit” in lines 5 and 6 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the corresponding structure for the communication unit described in lines 6-11 of page 21 of the specification requiring either a wired or wireless connection will be considered the structure required by the claim to perform the claimed function of transmitting data reflecting a sensed value to the sensor unit.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites "a communication unit configured to transmit data reflecting a sensed value of the sensor unit" in lines 5 and 6, and further recites "a wireless communication unit transmitting temperature data, generated by the temperature sensor, to an external device and being driven by the power produced by the thermal power generation module" in lines 23-25; therefore, it is unclear if the communication unit recited in lines 5 and 6 and the communication unit recited in lines 23-25 is the same communication unit, or if the communication unit recited in lines 23-25 is in addition to the communication unit recited in lines 5 and 6.   Dependent claims 2-10 and 12-13 are rejected due to their dependence on claim 1.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites "a sensor unit" in line 4, and further recites "a temperature sensor sensing a temperature of the high-temperature object and being driven by the power produced by the thermal power generation module" in lines 21 and 22; therefore, it is unclear if the sensor unit recited in line 4 and the sensor recited in lines 23-25 refer to the same component, or if the sensor recited in lines 21 and 22 is in addition to the sensor unit in line 4.   Dependent claims 2-10 and 12-13 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 2013/0087180) in view of Schutte et al. (US 2008/0121263).
	Regarding claim 1, Stark discloses a sensor device which is installed on a high-temperature object ([0067]) comprising: a sensor unit ([0063], [0067], [0068]); a communication unit ([0068]); and a thermal power generation module including a pair of main surfaces including a first surface and a second surface which is a surface opposite to the first surface ([0092] - 132 and 134); a thermoelectric module including a plurality of thermoelectric elements disposed between the pair of main surfaces, wherein a length direction of the thermoelectric elements is perpendicular to the pair of main surfaces ([0093]); and a heat dissipation member connected to the second surface (Fig. 3 - heat sink); a temperature sensor ([0063], [0067], [0068]); a wireless communication unit ([0068]); and a power storage module including a battery ([0091], [0170]); a boost unit electrically connecting the thermal power generation module and the battery ([0091], [0112]); and a regulator electrically connecting the battery to the temperature sensor and the wireless communication unit (Fig. 10; [0112]; it is noted that the power management system disclosed in [0112] is a regulator and is necessarily electrically connected to the disclosed electrical components of the device).
	Stark does not explicitly disclose a flexible support member filled in a single form in a space between the pair of main surfaces and surrounding the thermoelectric elements by contacting a side surface of the thermoelectric elements to support the thermoelectric elements.
	Schutte discloses a thermal power generation module including a pair of main surfaces including a first surface thermally connected to a high-temperature object ([0204], [0205]) and a second surface which is a surface opposite to the first surface ([0241] L6-7); a thermoelectric module including a plurality of thermoelectric elements disposed between the pair of main surfaces ([0209]) and a flexible support member filled in a single form in a space between the pair of main surfaces and surrounding the thermoelectric elements by contacting a side surface of the thermoelectric elements to support the thermoelectric elements ([0210], lines 2-3 of claim 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a flexible support member, as disclosed by Schutte, between the pair of main surfaces of Stark, such that the flexible support member surrounds the thermoelectric elements by contacting a side surface of the thermoelectric elements to support the thermoelectric elements, as disclosed by Schutte, because as taught by Schutte, the flat carrier allows for continuous manufacture without complex individual manipulation between the process steps ([0079]).  
	Additionally, as evidenced by Schutte, the use of a flexible support member in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a flexible support member in the thermoelectric device of Stark based on the teaching of Schutte.
With regard to the recitations “uses power produced by performing self-generation as driving power”, “configured to transmit data reflecting a sensed value of the sensor unit”, "sensing a temperature of the high-temperature object and being driven by the power produced by the thermal power generation module", "transmitting temperature data, generated by the temperature sensor, to an external device and being driven by the power produced by the thermal power generation module", "charged by the power produced by the thermal power generation module", "rectifies the power applied from the thermal power generation module and supplies the rectified power to the battery", and "transmits the power stored in the battery to the temperature sensor and the wireless communication unit"; the recitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Similarly, the limitations "self-generation", “producing the power by using a temperature difference between the pair of main surfaces due to the high-temperature object” and “to support the thermoelectric elements” are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, with regard to the limitation "self-generation", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Regarding claim 8, modified Stark discloses all the claim limitations as set forth above.  The limitation “a temperature gradient is formed between the second surface of the thermal power generation module and an end of the heat dissipation member in a steady state in which an amount of heat transmitted from the high-temperature object to the thermoelectric module is identical to an amount of heat emitted from the heat dissipation member to the outside air, and wherein the temperature gradient is suddenly changed in the thermoelectric module due to a reduction in a movement of heat conducted through the thermoelectric module by the support member” is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claims 2, 3, 9, and 10, modified Stark discloses all the claim limitations as set forth above.  
	Modified Stark does not explicitly disclose a ratio of an area occupied by the support member to an area occupied by the plurality of thermoelectric elements on one of the pair of main surfaces is 5 or more; does not explicitly disclose the area occupied by the plurality of thermoelectric elements to the area occupied by the support member on one of the pair of main surfaces is at least 10% or more; and does not explicitly disclose the ratio of the area occupied by the support member to the area occupied by the plurality of thermoelectric elements on one of the pair of main surfaces is 9 or less.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the support member and thermoelectric elements of modified Stark such that a ratio of an area occupied by the support member to an area occupied by the plurality of thermoelectric elements on one of the pair of main surfaces is 5 or more; the area occupied by the plurality of thermoelectric elements to the area occupied by the support member on one of the pair of main surfaces is at least 10% or more; and the ratio of the area occupied by the support member to the area occupied by the plurality of thermoelectric elements on one of the pair of main surfaces is 9 or less, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, because the power output of the thermoelectric generator and the material cost are variables that can be modified, among others, by adjusting said area occupied by the plurality of thermoelectric elements, with power output and material cost both increasing as the area is increased, the precise area occupied by the thermoelectric elements would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed area occupied by the thermoelectric elements in relation to the support member material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the area occupied by the thermoelectric elements in the apparatus of modified Stark to obtain the desired balance between power output and the material cost.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
With regard to the limitations “so that generation efficiency of each of the plurality of thermoelectric elements increases as the temperature difference is concentrated between the pair of main surfaces”, “so that a generation area of the thermoelectric elements for performing power generation by the temperature difference applied between the pair of main surfaces becomes sufficient”, and “so that the temperature gradient in the thermoelectric module is suddenly changed”, the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, modified Stark all the claim limitations as set forth above.  Modified Stark further discloses the support member is a foam material (Schutte - lines 2-3 of claim 6).  With regard to the limitation "so that the temperature difference is further concentrated between the pair of main surfaces", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 5, modified Stark discloses all the claim limitations as set forth above.  Modified Stark further discloses an arrangement member having a planar-shape disposed between the thermoelectric module and the heat dissipation member (Schutte - line 5 of claim 56 discloses plates of electrically insulating material having sufficient thermal conductivity; claim 57 discloses an external coating or potting).  With regard to the limitations “configured to diffuse heat in a surface direction” and “so that the heat of the low-temperature surface is decreased and thus the temperature difference is further concentrated between the pair of main surfaces”, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially discloses identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, modified Stark discloses all the claim limitations as set forth above.  
Modified Stark further discloses a contact surface coming into contact with the high temperature object is formed on the first surface, and an adhesive property is imparted to the contact surface (Stark - [0109]).
	Regarding claim 7, modified Stark discloses all the claim limitations as set forth above.  Modified Stark further discloses the thermoelectric module having a curvature corresponding to a curved surface of the heat source (Stark - [0102], [0109]).
	With regard to the limitation “when the thermoelectric module is disposed on a curved surface of the high-temperature object”, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  
Regarding claim 12, modified Stark discloses all the claim limitations as set forth above.  Modified Stark further discloses the thermal power generation module includes a plurality of conductor members electrically connecting the plurality of adjacent thermoelectric elements (Schutte - [0081]), and wherein the support member is disposed between the plurality of conductor members (Schutte, [0080] - [0084]).
With regard to the limitation “so that an electrical connection between the plurality of conductor members, which are to be adjacent to each other due to a disposition of the thermal power generation module on a curved surface, is prevented when the thermal power generation module is disposed on the curved surface”, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially discloses identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, modified Stark discloses all the claim limitations as set forth above.  Modified Stark further discloses the plurality of conductor members and the support member are disposed on the contact surface (Schutte, [0080] - [0084]) note: the term “on” does not require direct physical contact or the absence of intermediate components), and the plurality of conductor members and the thermoelectric elements are supported by the support member (Schutte, [0080] - [0084] disclose the structural relationship of the flat carrier, the interconnectors, and the TE legs).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726